DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1, 13 and 20, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1, 3 – 5, 8, 12 – 14, 20 – 25 and 29 – 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1).
With regard to Claims 1 and 29 – 31, Williams discloses a multilayer film (column 3, lines 15 – 19) that is biaxial oriented in a first orientation (primary orientation; column 8, lines 31 – 35) and uniaxial machine direction oriented in a subsequent orientation (secondary orientation; column 8, lines 47 – 55), and is therefore unidirectional – oriented, and has a unidirectional shrinkage of more than 20% (greater than 20% in the machine direction; column 9, lines 25 – 32) and no greater than 5% in the direction normal to the direction of secondary orientation (column 9, lines 39 – 45) at a temperature of 135 degrees Celsius (column 9, lines 29 
Williams does not disclose that the skin layers have a melting point above 135 degrees Celsius, but Arthurs et al disclose that HDPE has a melting point from 125 to 140 degrees Celsius (paragraph 0027). It would have been obvious for one of ordinary skill in the art to select any melting point within the disclosed range, including melting points that are greater than 135 degrees Celsius. The disclosed shrinkage would therefore be below the melting temperature of the film.
Alternatively, the core layer disclosed by Williams comprises, in addition to the polypropylene, 0 to 40 wt% ethylene – propylene copolymer (column 5, lines 1 – 6) having a density of 0.89 to 0.92 g/cm3   (column 4, lines 30 – 35) and the core layer has a thickness of 30 microns and density of 0.6 to 0.75 g/cc (column 6, lines 5 – 11) and each skin layer has a thickness of 0.5 to 3 microns (column 7, lines 31 – 34). The film therefore comprises a polyethylene that comprises HDPE as claimed because it is the HDPE in addition to the ethylene – propylene copolymer. Although the disclosed range of the amount of the polyethylene is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have 
With regard to Claim 3, Williams discloses an additive that improves optical properties because a cavitation agent resulting in a white opaque product is disclosed (column 5, lines 55 – 64), therefore provided by a user desiring a product that is optically white.
With regard to Claim 4, as stated above, Williams discloses a shrinkage in the machine direction greater than 25% (column 9, lines 10 – 15). Although the disclosed range is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to select any value within the disclosed range, including values that overlap the claimed range. MPEP 2144.05.
With regard to Claim 5, a multilayered label is therefore disclosed.
With regard to Claim 8, Williams discloses an outer layer that is a coating (column 8, lines 19 – 24). Williams fails to disclose a coating that is transparent. However, Williams discloses that transparent shrinkable films are aesthetically pleasing (column 1, lines 27 – 30). It therefore would have been obvious for one of ordinary skill in the art to provide for a label, including the outer layer, that is transparent in order to provide for a film that is transparent.
With regard to Claims 12 - 14, Williams discloses a label applied to a bottle (column 1, lines 53 - 56).
With regard to Claim 20, Williams discloses a method comprising shrinking a label onto a bottle (column 1, lines 58 – 63), therefore a consumer product.
With regard to Claim 21, Williams fails to disclose a label that is printed and cut to conform to a consumer product. However, because a label is disclosed, it would have been 
With regard to Claim 22, an additive is disclosed by Williams (antiblocking agent; column 7, lines 35 – 45).
With regard to Claim 23, the label is produced by coextrusion (column 8, lines 25 – 30). 
With regard to Claims 24 – 25, the label is produced by coating (column 8, lines 19 – 24). The claimed aspect of extrusion coating is directed to a product – by – process limitation 
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

4. 	Claims 6, 9, 11 and 15 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Shacklett (U.S. Patent No. 5,292,566).
Williams discloses a label as discussed above. With regard to Claim 6, Williams fails to disclose a non – shrink film layer.
Shacklett teaches a label having a non – shrink film layer (column 3, lines 30 – 33) for the purpose of obtaining a label for a battery (column 3, lines 8 – 17).
It therefore would have been obvious for one of ordinary skill in the art to provide for a non – shrink film layer in order to provide a label for a battery as taught by Shacklett.
With regard to Claims 9 and 11, Shacklett et al teach a pressure – sensitive adhesive and release liner (backing having an adhesive repellent layer; column 3, lines 36 – 50).
With regard to Claim 15, Shacklett et al teach dry cell batteries (column 4, lines 40 – 42). Shacklett et al do not state that the battery is cylindrical, but Shacklett et al state that the battery 
With regard to Claims 16 – 17, Williams discloses the use of shrink films to provide a wrapping (column 1, lines 33 – 37) and Williams discloses printing (column 8, lines 19 – 24), therefore a label. Because a wrapping is disclosed, it would have been obvious for one of ordinary skill in the art to provide for total wrapping of an article, therefore a full wrap wherein the height of the label extends beyond the ends of the article and top and bottom ends of the article encased by the label.

5. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Shacklett (U.S. Patent No. 5,292,566) and further in view of Woods et al (U.S. Patent Application Publication No. 2011/0033698 A1).
Williams and Shacklett disclose a label as discussed above. Williams and Shacklett fail to disclose a label having a pressure sensitive adhesive having a shear strength of greater than 400 g/in up to 71 degrees Celsius.
Woods et al teach a label having a pressure sensitive adhesive (paragraph 0101) having a shear strength of at least 400 g/in for the purpose of allowing misplaced labels to be removed by peeling the label from the substrate (paragraph 0107).
It therefore would have been obvious for one of ordinary skill in the art to provide for a shear strength of at least 4000 g/in up to 71 degrees Celsius in order to allow misplaced labels to be removed by peeling the label from the substrate as taught by Woods et al.
s 18 – 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Holoubek et al (U.S. Patent No. 3,823,850).
Williams discloses a label as discussed above. With regard to Claim 18, Williams fails to disclose a flexible squeeze tube comprising a body and a shoulder.
Holoubek teaches the labelling of a flexible squeeze tube (toothpaste tube; column 12, lines 8 – 14) having shoulder and a body (wall structure; column 12, lines 1 – 4) for the purpose of obtaining a package impermeable to volatile substances (column 1, lines 8 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a flexible squeeze tube comprising a body and a shoulder in order to obtain a package impermeable to volatile substances as taught by Holoubek.
With regard to Claim 19, Williams discloses the use of shrink films to provide a wrapping (column 1, lines 33 – 37) and Williams discloses printing (column 8, lines 19 – 24), therefore a label. Because a wrapping is disclosed, it would have been obvious for one of ordinary skill in the art to provide for total wrapping of an article, therefore a full wrap wherein the height of the label extends beyond the ends of the article and top and bottom ends of the article encased by the label.

7. 	Claims 26 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of White et al (U.S. Patent Application No. 2009/0152136 A1).

White et al teach a label having a varnish that imparts coefficient of friction control in order to provide slipping onto a bottle (paragraph 0042).
It therefore would have been obvious for one of ordinary skill in the art to provide for a varnish printed onto the label having an additive that imparts coefficient of friction control in order to provide slipping onto a bottle as taught by White et al.

8. 	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 Al) in view of Woods et al (U.S. Patent Application Publication No. 2011/0033698 Al) and Holoubek et al (U.S. Patent No. 3,823,850).
Williams, Arthurs et al and Woods et al disclose a label as discussed above. Williams, Arthurs et al and Woods et al fail to disclose a flexible squeeze tube.
Holoubek et al teach the labelling of a flexible squeeze tube (toothpaste tube; column 12, lines 8 – 14) for the purpose of obtaining a package impermeable to volatile substances (column 1, lines 8 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a flexible squeeze tube in order to obtain a package impermeable to volatile substances as taught by Holoubek.



9.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1, 13 and 20, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1, 3 – 5, 8, 12 – 14, 20 – 25 and 29 – 31 as being unpatentable over Williams (U.S. Patent No. 6,322,883 Bl) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1), 35 U.S.C. 103(a) rejection of Claims 6, 9, 11 and 15 – 17 as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Shacklett (U.S. Patent No. 5,292,566), 35 U.S.C. 103(a) rejection of Claim 10 as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Shacklett (U.S. Patent No. 5,292,566) and further in view of Woods et al (U.S. Patent Application Publication No. 2011/0033698 A1), 35 U.S.C. 103(a) rejection of Claims 18 – 19 as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Holoubek et al (U.S. Patent No. 3,823,850), 35 U.S.C. 103(a) rejection of Claims 26 – 27 as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of White et al (U.S. Patent Application No. 2009/0152136 A1) and 35 U.S.C. 103(a) rejection of Claim 28 as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) in view of Woods et al (U.S. Patent Application Publication No. 2011/0033698 A1) and Holoubek et al (U.S. Patent No. 3,823,850), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.

However, because the term ‘preferred’ is used by Williams, the making of the layers is not limited to coextrusion. Furthermore, it is not clear that the previous Action states that the properties of the skin layers disclosed by Williams are considered to be separate from the properties of the core layer. The previous Action does state that each skin layer is a film, having the properties of the entire film.
Applicant also argues, on page 12, that the Office Action of May 17, 2017 withdraws the rejection as being unpatentable over Williams and Arthurs et al.
However, the claim language of December 14, 2016 is not absolutely identical to the current claim language.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782